 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.1

 

 
 
Registration Rights Agreement
 
 
Dated as of May 21, 2007
 
 
between
 
 
Jersey Central Power & Light Company,
as Issuer
 
 
and
 
 
Barclays Capital Inc.,
UBS Securities LLC,
J.P. Morgan Securities Inc. and
Wachovia Capital Markets, LLC,
as Representatives of the Initial Purchasers
 

 
 
 



--------------------------------------------------------------------------------



 


REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (the “Agreement”) is made and entered into
this 21st day of May, 2007, by and between Jersey Central Power & Light Company,
a New Jersey corporation (the “Issuer”) and Barclays Capital Inc. (“Barclays”),
UBS Securities LLC (“UBS”), J.P. Morgan Securities Inc. (“JPMorgan”) and
Wachovia Capital Markets, LLC (“Wachovia”),  as representatives of the Initial
Purchasers (as defined below).
 
This Agreement is made pursuant to the Purchase Agreement, dated May 16, 2007
(the “Purchase Agreement”), between the Issuer and Barclays, UBS, JPMorgan and
Wachovia, as representatives of the Initial Purchasers, which provides for the
sale by the Issuer to the Initial Purchasers $250,000,000 aggregate principal
amount of the Company’s 5.65% Senior Notes due 2017 (the “2017 Notes”) and
$300,000,000 aggregate principal amount of the Company’s 6.15% Senior Notes due
2037 (the “2037 Notes” and, together with the 2017 Notes, the “Notes”).  In
order to induce the Initial Purchasers to enter into the Purchase Agreement, the
Issuer has agreed to provide to the Initial Purchasers and their direct and
indirect transferees the registration rights set forth in this Agreement.  The
execution and delivery of this Agreement is a condition to the closing under the
Purchase Agreement.
 
In consideration of the foregoing, the parties hereto agree as follows:
 
1.  Definitions.  As used in this Agreement, the following capitalized defined
terms shall have the following meanings:
 
“2017 Exchange Notes” shall mean, collectively, the Issuer’s 5.65% Exchange
Senior Notes due 2017 containing terms identical to the 2017 Notes in all
material respects (except in each case for references to certain interest rate
provisions, restrictions on transfers and restrictive legends), to be offered to
Holders of 2017 Notes in exchange for Registrable Notes of such series pursuant
to the Exchange Offer.
 
“2037 Exchange Notes” shall mean, collectively, the Issuer’s 6.15% Exchange
Senior Notes due 2037 containing terms identical to the 2037 Notes in all
material respects (except in each case for references to certain interest rate
provisions, restrictions on transfers and restrictive legends), to be offered to
Holders of 2037 Notes in exchange for Registrable Notes of such series pursuant
to the Exchange Offer.
 
“2017 Notes” shall have the meaning set forth in the preamble to this Agreement.
 
“2037 Notes” shall have the meaning set forth in the preamble to this Agreement.
 
“Closing Date” shall mean the Closing Time as defined in the Purchase Agreement.
 
“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Issuer, provided, however, that such depositary must have an
address in the Borough of Manhattan, in The City of New York and,
providedfurther, that if the Notes are not held in book-entry form, references
herein to the Depositary shall be deemed to refer to the Holders.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
 
“Exchange Notes” shall mean the 2017 Exchange Notes and the 2037 Exchange Notes.
 
“Exchange Offer” shall mean the exchange offer by the Issuer of Exchange Notes
for Registrable Notes pursuant to Section 2.1 hereof.
 
“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2.1 hereof.
 
“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form), and all amendments and supplements to such registration statement,
including the Prospectus contained therein, all exhibits thereto and all
documents incorporated by reference therein.
 


--------------------------------------------------------------------------------





 
“Exchange Period” shall have the meaning set forth in Section 2.1 hereof.
 
“Holder” shall mean any beneficial owner from time to time of Registrable Notes
(including any of the Initial Purchasers, for so long as it owns any Registrable
Notes).
 
“Indenture” shall mean the Senior Note Indenture relating to the Notes, dated as
of July 1, 1999 between the Issuer and The Bank of New York Trust Company, N.A.,
as successor trustee, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with the terms thereof.
 
“Initial Purchasers” shall mean the initial purchasers named in Schedule 1 to
the Purchase Agreement.
 
“Issuer” shall have the meaning set forth in the preamble and shall also include
the Issuer’s successors.
 
“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of Outstanding (as defined in the Indenture) Registrable Notes
of each series; provided that whenever the consent or approval of Holders of a
specified percentage of Registrable Notes is required hereunder, Registrable
Notes held by the Issuer or any Affiliate (as defined in the Indenture) of the
Issuer shall be disregarded in determining whether such consent or approval was
given by the Holders of such required percentage amount.
 
“Notes” shall have the meaning set forth in the preamble to this Agreement.
 
“Participating Broker-Dealer” shall mean Barclays, UBS, JPMorgan and Wachovia
and any other broker-dealer which makes a market in the Notes and exchanges
Registrable Notes in the Exchange Offer for Exchange Notes.
 
“Person” shall mean an individual, partnership (general or limited),
corporation, limited liability company, trust or unincorporated organization, or
a government or agency or political subdivision thereof.
 
“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including any such prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Notes covered by a Shelf Registration Statement, and by all other
amendments and supplements to a prospectus, including pre-effective and
post-effective amendments, and in each case including all documents incorporated
by reference therein.
 
“Purchase Agreement” shall have the meaning set forth in the preamble.
 
“Registrable Notes” shall mean the Notes of any Holder; provided, however, that
such Notes shall cease to be Registrable Notes when (i) a Registration Statement
with respect to such Notes shall have been declared or otherwise become
effective under the Securities Act and such Notes shall have been disposed of
pursuant to such Registration Statement, (ii) such Notes are eligible for resale
to the public pursuant to Rule 144 (or any similar provision then in force, but
not Rule 144A) under the Securities Act, (iii) such Notes shall have ceased to
be outstanding or (iv) the Exchange Offer is consummated (except in the case of
Notes purchased from the Issuer and continued to be held by the Initial
Purchasers).
 

2

--------------------------------------------------------------------------------





 
“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Issuer with this Agreement, regardless of whether a
Registration Statement becomes effective, including without limitation:  (i) all
SEC, stock exchange or National Association of Securities Dealers, Inc. (the
“NASD”) registration and filing fees, including, if applicable, the reasonable
fees and expenses of any “qualified independent underwriter” (and its counsel)
that is required to be retained by any Holder of Registrable Notes in accordance
with the rules and regulations of the NASD, (ii) all reasonable fees and
expenses incurred in connection with compliance with state securities or blue
sky laws and compliance with the rules of the NASD (including reasonable fees
and disbursements of counsel for any underwriters or Holders in connection with
blue sky qualification of any of the Exchange Notes or Registrable Notes and any
filings with the NASD), (iii) all expenses of any Persons in preparing or
assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus, any amendments or supplements thereto,
any underwriting agreements, securities sales agreements and other documents
relating to the performance of and compliance with this Agreement, (iv) all fees
and expenses incurred in connection with the listing, if any, of any of the
Registrable Notes on any securities exchange or exchanges, (v) all rating agency
fees, (vi) the fees and disbursements of counsel for the Issuer and of the
independent public accountants of the Issuer, including the expenses of any
special audits or “cold comfort” letters required by or incident to such
performance and compliance, (vii) the fees and expenses of the Trustee, and any
escrow agent or custodian, (viii) the reasonable fees and expenses of the
Initial Purchasers in connection with the Exchange Offer, including the
reasonable fees and expenses of counsel to the Initial Purchasers in connection
therewith, and (ix) any reasonable fees and disbursements of the underwriters
customarily required to be paid by issuers or sellers of securities and the
reasonable fees and expenses of any special experts retained by the Issuer in
connection with any Registration Statement, but excluding underwriting discounts
and commissions and transfer taxes, if any, relating to the sale or disposition
of Registrable Notes by a Holder, it being understood that in no event shall the
Issuer be liable for the fees and expenses of more than one counsel (in addition
to any local counsel) in connection with registration pursuant to either Section
2.1 or 2.2 hereof.
 
“Registration Statement” shall mean any registration statement of the Issuer
which covers any of the Exchange Notes or Registrable Notes pursuant to the
provisions of this Agreement, and all amendments and supplements to any such
Registration Statement, including pre-effective and post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all documents incorporated by reference therein.
 
“SEC” shall mean the United States Securities and Exchange Commission or any
successor agency or government body performing the functions currently performed
by the United States Securities and Exchange Commission.
 
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.
 
“Shelf Registration” shall mean a registration effected pursuant to Section 2.2
hereof.
 
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuer pursuant to the provisions of Section 2.2 hereof which covers all of
the Registrable Notes, of each series, on an appropriate form under Rule 415
under the Securities Act, or any similar rule that may be adopted by the SEC,
and all amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all documents incorporated by reference
therein.
 

3

--------------------------------------------------------------------------------





 
“Trustee” shall mean the trustee with respect to the Notes under the Indenture.
 
2.  Registration Under the Securities Act.
 
2.1  Exchange Offer.  The Issuer shall (A) prepare and, as soon as practicable
following the Closing Date, file with the SEC an Exchange Offer Registration
Statement with respect to a proposed Exchange Offer and the issuance and
delivery to the Holders, in exchange for the Registrable Notes of each series, a
like principal amount of Exchange Notes of such series, (B) use its reasonable
best efforts to cause the Exchange Offer Registration Statement to be declared
effective under the Securities Act not later than 180 calendar days following
the Closing Date, (C) use its reasonable best efforts to keep the Exchange Offer
Registration Statement effective until the closing of the Exchange Offer and
(D) use its reasonable best efforts to cause the Exchange Offer to be
consummated within 210 calendar days following the Closing Date.  The Exchange
Notes will be issued under the Indenture.  Upon the effectiveness of the
Exchange Offer Registration Statement, the Issuer shall promptly commence the
Exchange Offer, it being the objective of such Exchange Offer to enable each
Holder eligible and electing to exchange Registrable Notes for Exchange Notes
(assuming that such Holder (a) is not an affiliate of the Issuer within the
meaning of Rule 405 under the Securities Act, (b) is not a broker-dealer
tendering Registrable Notes acquired directly from the Issuer for its own
account, (c) acquired the Exchange Notes in the ordinary course of such Holder’s
business and (d) has no arrangements or understandings with any person to
participate in the Exchange Offer for the purpose of distributing the Exchange
Notes) to transfer such Exchange Notes from and after their receipt without any
limitations or restrictions under the Securities Act and without material
restrictions under the securities laws of a majority of the several states of
the United States.
 
In connection with the Exchange Offer, the Issuer shall:
 
(a)  mail to the Depositary a copy of the Prospectus forming part of the
Exchange Offer Registration Statement together with an appropriate letter of
transmittal and related documents;
 
(b)  use its reasonable best efforts to keep the Exchange Offer open for
acceptance for a period of not less than 20 business days after the date notice
thereof is mailed to the Depositary (or longer if required by applicable law)
(such period referred to herein as the “Exchange Period”);
 
(c)  utilize the services of the Depositary for the Exchange Offer;
 
(d)  permit Holders to withdraw tendered Registrable Notes at any time prior to
5:00 p.m. (Eastern Time) on the last business day of the Exchange Period, by
sending to the institution specified in the notice, a telegram, telex, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Registrable Notes delivered for exchange, and a statement that such
Holder is withdrawing his election to have such Notes exchanged;
 
(e)  notify the Depositary that any Registrable Notes not tendered will remain
outstanding and continue to accrue interest, but will not retain any rights
under this Agreement (except in the case of the Initial Purchasers and
Participating Broker-Dealers as provided herein); and
 
(f)  otherwise comply in all respects with all applicable laws relating to the
Exchange Offer.
 
As soon as practicable after the close of the Exchange Offer, the Issuer shall:
 
(i)  accept for exchange all Registrable Notes duly tendered and not validly
withdrawn pursuant to the Exchange Offer in accordance with the terms of the
Exchange Offer Registration Statement and the letter of transmittal which shall
be an exhibit thereto;
 
(ii)  deliver to the Trustee for cancellation all Registrable Notes so accepted
for exchange; and
 

4

--------------------------------------------------------------------------------





(iii)  cause the Trustee promptly to authenticate and deliver the respective
Exchange Notes to each Holder of Registrable Notes so accepted for exchange in a
principal amount equal to the principal amount of the Registrable Notes of such
Holder so accepted for exchange.
 
The Issuer shall use its reasonable best efforts to keep the Exchange Offer
Registration Statement effective and to amend and supplement the Prospectus
contained therein, in order to permit such Prospectus to be lawfully delivered
by all Participating Broker-Dealers subject to the prospectus delivery
requirements of the Securities Act for such period of time as such Participating
Broker-Dealers must comply with such requirements in order to resell the
Exchange Notes; provided, however, that (i) such period shall be the lesser of
90 calendar days after the consummation of the Exchange Offer and the date on
which all Participating Broker-Dealers have sold all Exchange Notes held by them
(unless such period is extended pursuant to Section 3(k) hereof) and (ii) the
Issuer shall make such Prospectus, and any amendment or supplement thereto,
available to any such Participating Broker-Dealer for use in connection with any
resale of any Exchange Notes for a period of the lesser of 90 calendar days
after the consummation of the Exchange Offer and the date on which all
Participating Broker-Dealers have sold all Exchange Notes held by them (unless
such period is extended pursuant to Section 3(k) hereof).
 
Interest on the Exchange Notes of each series will accrue from the most recent
interest payment date to which interest has been paid on the respective
Registrable Notes surrendered in exchange therefor or, if no interest has been
paid on such Registrable Notes, from the Closing Date.  The Exchange Offer shall
not be subject to any conditions, other than (i) that the Exchange Offer, or the
making of any exchange by a Holder, does not violate applicable law or any
applicable interpretation of the staff of the SEC, (ii) the due tendering of
Registrable Notes in accordance with the Exchange Offer, (iii) that each Holder
of Registrable Notes exchanged in the Exchange Offer shall have represented
(x) that all Exchange Notes to be received by it shall be acquired in the
ordinary course of its business (y) that it is not an affiliate of the Issuer
and (z) that at the time of the consummation of the Exchange Offer it shall have
no arrangement or understanding with any person to participate in the
distribution (within the meaning of the Securities Act) of the Exchange Notes
and shall have made such other representations as may be reasonably necessary
under applicable SEC rules, regulations or interpretations to render the use of
Form S-4 or other appropriate form under the Securities Act available and
(iv) that no action or proceeding shall have been instituted or threatened in
any court or by or before any governmental agency with respect to the Exchange
Offer which, in the judgment of the Issuer, would reasonably be expected to
impair the ability of the Issuer to proceed with the Exchange Offer.  The Issuer
shall inform the Initial Purchasers of the names and addresses of the Holders to
whom the Exchange Offer is made, and the Initial Purchasers shall have the right
to contact such Holders and otherwise facilitate the tender of Registrable Notes
in the Exchange Offer.  Each Holder of Registrable Notes who wishes to exchange
such Registrable Notes for Exchange Notes in the Exchange Offer will be required
to make certain customary representations in connection therewith, including
representations that (i) that all Exchange Notes to be received by it were
acquired in the ordinary course of its business, (ii)  that it is not an
affiliate of the Issuer and (iii) that at the time of the consummation of the
Exchange Offer it shall have no arrangement or understanding with any person to
participate in the distribution (within the meaning of the Securities Act) of
the Exchange Notes and shall have made such other representations as may be
reasonably necessary under applicable SEC rules, regulations or interpretations
to render the use of Form S-4 or other appropriate form under the Securities Act
available.  Each Holder hereby acknowledges and agrees that any Participating
Broker-Dealer and any such Holder using the Exchange Offer to participate in a
distribution of the Exchange Notes:  (1) could not under SEC policy as in effect
on the date of this Agreement rely on the position of the SEC enunciated in
Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings
Corporation (available May 13, 1988), as interpreted in the SEC’s letter to
Shearman & Sterling dated July 2, 1993, and similar no-action letters (including
any no-action letter obtained based on the representation in clause (i)
above), and (2) must comply with the registration and prospectus delivery
requirements of the Securities Act in connection with the secondary resale
transaction and that such a secondary resale transaction should be covered by an
effective registration statement containing the selling security holder
information required by Items 507 and 508, as applicable, of Regulation S-K, the
SEC standard instructions for filing forms under the Securities Act, if the
resales are of Exchange Notes obtained by such Holder in exchange for Notes
acquired by such Holder directly from the Issuer or an affiliate of the Issuer.
 

5

--------------------------------------------------------------------------------





 
2.2  Shelf Registration.  (i) If, because of any changes in law, SEC rules or
regulations or applicable interpretations thereof by the staff of the SEC, the
Issuer is not permitted to effect the Exchange Offer as contemplated by Section
2.1 hereof, (ii) if for any other reason (A) the Exchange Offer Registration
Statement is not declared effective within 180 calendar days following the
Closing Date or (B) the Exchange Offer is not consummated within 210 calendar
days after the Closing Date (provided that the Issuer is not then actively
pursuing such effectiveness or consummation, as the case may be), (iii) upon the
written request of the Initial Purchasers with respect to any Registrable Notes
which it acquired directly from the Issuer, (iv) upon the written request of any
Holder that either (A) is not permitted pursuant to applicable law, SEC rules
and regulations or applicable interpretations thereof by the staff of the SEC to
participate in the Exchange Offer or (B) participates in the Exchange Offer and
does not receive fully tradable Exchange Notes pursuant to the Exchange Offer,
or (v) if the Issuer so elects, then in case of each of clauses (i) through (v)
the Issuer shall, at its cost:
 
(a)  As promptly as practicable, file with the SEC, and thereafter shall use its
reasonable best efforts to cause to be declared or otherwise become effective as
promptly as practicable but no later than 180 calendar days after the Closing
Date, a Shelf Registration Statement relating to the offer and sale of the
Registrable Notes by the Holders from time to time in accordance with the
methods of distribution elected by the Majority Holders participating in the
Shelf Registration and set forth in such Shelf Registration Statement.
 
(b)  Use its reasonable best efforts to keep the Shelf Registration Statement
continuously effective in order to permit the Prospectus forming a part thereof
to be usable by Holders for a period ending on the earliest of (i) two years
from the Closing Date, (ii) the date on which the Registrable Notes become
eligible for resale without volume limitations pursuant to Rule 144 under the
Securities Act, or (iii) for such shorter period that will terminate when all
Registrable Notes of each series covered by the Shelf Registration Statement
have been sold pursuant to the Shelf Registration Statement or cease to be
outstanding or otherwise to be Registrable Notes.
 
(c)  Notwithstanding any other provisions hereof, use its reasonable best
efforts to ensure that (i) any Shelf Registration Statement and any amendment
thereto and any Prospectus forming part thereof and any supplement thereto
complies in all material respects with the Securities Act and the rules and
regulations thereunder, (ii) any Shelf Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any Prospectus
forming part of any Shelf Registration Statement, and any supplement to such
Prospectus (as amended or supplemented from time to time), does not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements, in light of the circumstances under which they
were made, not misleading.
 
The Issuer further agrees, if necessary, to supplement or amend the Shelf
Registration Statement, as required by Section 3(b) hereof, and to furnish to
the Depositary copies of any such supplement or amendment as promptly as
reasonably practicable after its being used or filed with the SEC.
 
No Holder of Registrable Notes shall be entitled to include any of its
Registrable Notes in any Shelf Registration Statement pursuant to this Agreement
unless and until such Holder agrees in writing to be bound by all of the
provisions of this Agreement applicable to such Holder and furnishes to the
Issuer in writing, within 15 calendar days after receipt of a request therefor,
such information as the Issuer may, after conferring with counsel with regard to
information relating to Holders that would be required by the SEC to be included
in such Shelf Registration Statement or Prospectus included therein, reasonably
request for inclusion in any Shelf Registration Statement or Prospectus included
therein.  Each Holder as to which any Shelf Registration is being effected
agrees promptly to furnish to the Issuer all information with respect to such
Holder necessary to make the information previously furnished to the Issuer by
such Holder not materially misleading.
 
2.3  Expenses.  The Issuer shall pay all Registration Expenses in connection
with the registration pursuant to Section 2.1 or 2.2 hereof.  Each Holder shall
pay all underwriting discounts and commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Notes pursuant
to the Shelf Registration Statement.
 

6

--------------------------------------------------------------------------------





 
2.4  Effectiveness.  (a) The Issuer will be deemed not to have used its
reasonable best efforts to cause the Exchange Offer Registration Statement or
the Shelf Registration Statement, as the case may be, to become, or to remain,
effective during the requisite period if the Issuer voluntarily takes any action
that would, or omits to take any action which omission would, result in any such
Registration Statement not being declared or otherwise becoming effective or in
the Holders of Registrable Notes covered thereby not being able to exchange or
offer and sell such Registrable Notes during that period as and to the extent
contemplated hereby, unless such action is required by applicable law.
 
(b)  An Exchange Offer Registration Statement pursuant to Section 2.1 hereof or
a Shelf Registration Statement pursuant to Section 2.2 hereof will not be deemed
to have become effective unless it has been declared effective by the SEC or
otherwise become effective under the Securities Act; provided, however, that if,
after it has been declared or otherwise become effective, the offering of
Registrable Notes pursuant to a Shelf Registration Statement is interfered with
by any stop order, injunction or other order or requirement of the SEC or any
other governmental agency or court, such Registration Statement will be deemed
not to have become effective during the period of such interference until the
offering of Registrable Notes pursuant to such Registration Statement may
legally resume.
 
2.5  Interest.  The Notes will provide that if the Exchange Offer is not
consummated and the Shelf Registration Statement is not declared or does not
otherwise become effective on or prior to the date that is 210 calendar days
after the Closing Date, the interest rate on the Notes will be increased by
0.25% per annum commencing on the date that is 210 calendar days after the
Closing Date, until the Exchange Offer is consummated or the Shelf Registration
Statement is declared effective by the SEC or has otherwise become effective;
provided, that in the case of a Shelf Registration Statement, if the Issuer is
unable to cause such Shelf Registration Statement to become effective because
Holders of Registrable Notes have not provided information with respect to
themselves as required by law to be included therein pursuant to the Issuer’s
request as provided herein, such 0.25% increase in the interest rate shall be
payable only to Holders that have furnished such information required by law to
be included therein to the Issuer pursuant to its request hereunder from but
excluding the date such information is provided to the Issuer to but excluding
the date the Shelf Registration Statement is declared effective by the SEC or
otherwise became effective.
 
2.6  Specific Enforcement.  Without limiting the remedies available to the
Initial Purchasers and the Holders, the Issuer acknowledges that any failure by
the Issuer to comply with its obligations under Sections 2.1 and 2.2 hereof may
result in material irreparable injury to the Initial Purchasers or the Holders
for which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of any such
failure, the Initial Purchasers or any Holder may obtain such relief as may be
required to specifically enforce the Issuer’s obligations under Sections 2.1 and
2.2 hereof.
 
3.  Registration Procedures.  In connection with the obligations of the Issuer
with respect to Registration Statements pursuant to Sections 2.1 and 2.2 hereof,
the Issuer shall:
 
(a)  prepare and file with the SEC a Registration Statement, within the relevant
time period specified in Section 2 hereof, on the appropriate form under the
Securities Act, which form (i) shall be selected by the Issuer, (ii) shall in
the case of a Shelf Registration, be available for the sale of the Registrable
Notes by the selling Holders thereof, (iii) shall comply as to form in all
material respects with the requirements of the applicable form and include or
incorporate by reference all financial statements required by the SEC to be
filed therewith or incorporated by reference therein, and (iv) shall comply in
all respects with the requirements of Regulation S-T under the Securities Act,
and use its best efforts to cause such Registration Statement to become
effective and remain effective in accordance with Section 2 hereof;
 
(b)  prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary under applicable law to keep
such Registration Statement effective for the applicable period; and cause each
Prospectus to be supplemented by any required prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Securities Act and
comply with the provisions of the Securities Act applicable to them with respect
to the disposition of all securities covered by each Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the selling Holders thereof;
 

7

--------------------------------------------------------------------------------



(c)  in the case of a Shelf Registration, (i) notify the Depositary, at least
five (5) business days prior to filing, that a Shelf Registration Statement with
respect to the Registrable Notes is being filed and advising the Depositary that
the distribution of Registrable Notes will be made in accordance with the method
selected by the Majority Holders participating in the Shelf Registration;
(ii) furnish to the Depositary and to each underwriter of an underwritten
offering of Registrable Notes, if any, without charge, as many copies of each
Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto and such other documents as the Depositary or underwriter may
reasonably request, including financial statements and schedules and, if the
Depositary so requests, all exhibits in order to facilitate the public sale or
other disposition of the Registrable Notes; and (iii) hereby consent to the use
of the Prospectus or any amendment or supplement thereto by each of the selling
Holders of Registrable Notes in connection with the offering and sale of the
Registrable Notes covered by the Prospectus or any amendment or supplement
thereto;
 
(d)  use its best efforts to register or qualify the Registrable Notes under all
applicable state securities or “blue sky” laws of such jurisdictions as any
Holder of Registrable Notes covered by a Registration Statement and each
underwriter of an underwritten offering of Registrable Notes shall reasonably
request in writing by the time the applicable Registration Statement is declared
effective by the SEC or has otherwise become effective under the Securities Act,
and do any and all other acts and things which may be reasonably necessary or
advisable to enable each such Holder and underwriter to consummate the
disposition in each such jurisdiction of such Registrable Notes owned by such
Holder; provided, however, that the Issuer shall not be required to (i) qualify
as a foreign corporation or as a dealer in securities in any jurisdiction where
it would not otherwise be required to qualify but for this Section 3(d), or
(ii) take any action which would subject it to general service of process or
taxation in any such jurisdiction where it is not then so subject;
 
(e)  notify promptly each Holder of Registrable Notes under a Shelf Registration
or any Participating Broker-Dealer who has notified the Issuer that it is
utilizing the Exchange Offer Registration Statement as provided in paragraph (f)
below, and, if requested by such Holder or Participating Broker-Dealer, confirm
such advice in writing promptly (i) when a Registration Statement has become
effective and when any post-effective amendments and supplements thereto become
effective, (ii) of any request by the SEC or any state securities authority for
post-effective amendments and supplements to a Registration Statement and
Prospectus or for additional information after the Registration Statement has
become effective, (iii) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) in the
case of a Shelf Registration, if, between the effective date of a Registration
Statement and the closing of any sale of Registrable Notes covered thereby, the
representations and warranties of the Issuer contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to the offering cease to be true and correct in all material respects,
(v) of the happening of any event or the discovery of any facts during the
period a Shelf Registration Statement is effective or an Exchange Offer
Registration Statement is being utilized pursuant to Section 2.1(f) hereof which
makes any statement made in such Registration Statement or related Prospectus
untrue in any material respect or which requires the making of any changes in
such Registration Statement or Prospectus in order to make the statements
therein not misleading, and (vi) of the receipt by the Issuer of any
notification with respect to the suspension of the qualification of the
Registrable Notes or the Exchange Notes, as the case may be, for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;
 

8

--------------------------------------------------------------------------------





 
(f)  in the case of the Exchange Offer Registration Statement (i) include in the
Prospectus contained in the Exchange Offer Registration Statement a section
entitled “Plan of Distribution” which section shall be reasonably acceptable to
the Initial Purchasers or another representative of the Participating
Broker-Dealers and shall contain a summary statement of the positions taken or
policies made by the staff of the SEC with respect to the potential
“underwriter” status of any broker-dealer that holds Registrable Notes acquired
for its own account as a result of market-making activities or other trading
activities and that will be the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act) of Exchange Notes to be received by such broker-dealer in the
Exchange Offer, whether such positions or policies have been publicly
disseminated by the staff of the SEC or such positions or policies, in the
reasonable judgment of the Initial Purchasers and their counsel, represent the
prevailing views of the staff of the SEC, including a statement that any such
broker-dealer who receives Exchange Notes for Registrable Notes pursuant to the
Exchange Offer may be deemed a statutory underwriter and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Notes, (ii) furnish to each Participating Broker-Dealer
who has delivered to the Issuer the notice referred to in Section 3(e) hereof,
without charge, as many copies of each Prospectus included in the Exchange Offer
Registration Statement, including any preliminary prospectus, and any amendment
or supplement thereto, as such Participating Broker-Dealer may reasonably
request, (iii) hereby consent to the use of the Prospectus forming part of the
Exchange Offer Registration Statement or any amendment or supplement thereto, by
any person subject to the prospectus delivery requirement of the SEC, including
all Participating Broker-Dealers, in connection with the sale or transfer of the
Exchange Notes covered by the Prospectus or any amendment or supplement thereto,
and (iv) include in the transmittal letter or similar documentation to be
executed by an exchange offeree in order to participate in the Exchange Offer
(x) the following provision:
 
“if you are a participating broker-dealer that will receive Exchange Notes
for your own account in exchange for Original Notes as a result of
market-making activities or other trading activities, you acknowledge
that you will deliver a Prospectus meeting the requirements of the
Securities Act in connection with any resale of such Exchange Notes;”
and
 
(y) a statement to the effect that by a broker-dealer making the acknowledgment
described in clause (x) and by delivering a Prospectus in connection with the
exchange of Registrable Notes, the broker-dealer will not be deemed to admit
that it is an underwriter within the meaning of the Securities Act;
 
(g)  (i) in the case of an Exchange Offer, furnish counsel for the Initial
Purchasers and (ii) in the case of a Shelf Registration, furnish counsel for the
Holders of Registrable Notes, copies of any comment letters received from the
SEC or any other request by the SEC or any state securities authority for
amendments or supplements to a Registration Statement and Prospectus or for
additional information;
 
(h)  make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment;
 
(i)  in the case of a Shelf Registration, furnish to the Depositary, and each
underwriter, if any, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules (without documents incorporated therein by
reference and all exhibits thereto, unless requested);
 
(j)  in the case of a Shelf Registration, cooperate with the selling Holders of
Registrable Notes to facilitate the timely preparation and delivery of
certificates representing Registrable Notes to be sold and not bearing any
restrictive legends; and enable such Registrable Notes to be in such
denominations (consistent with the provisions of the Indenture) and registered
in such names as the selling Holders or the underwriters, if any, may reasonably
request at least three (3) business days prior to the closing of any sale of
Registrable Notes;
 

9

--------------------------------------------------------------------------------





 
(k)  in the case of a Shelf Registration, upon the occurrence of any event or
the discovery of any facts, each as contemplated by Sections 3(e)(ii), 3(e)(iv),
3(e)(v) and 3(e)(vi) hereof, or in the case of an Exchange Offer Registration
Statement, upon the occurrence of any event or the discovery of any facts, each
as contemplated by Sections 3(e)(ii), 3(e)(v) and 3(e)(vi) hereof, use its best
efforts to prepare a supplement or post-effective amendment to the Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Notes or Participating Broker-Dealers, such
Prospectus will not contain at the time of such delivery any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; and notify each Holder to suspend use of the Prospectus as
promptly as practicable after the occurrence of such an event, and each Holder
hereby agrees to suspend use of the Prospectus until such time as such Holder
has received from the Issuer an amended or supplemented Prospectus correcting
such misstatement or omission;
 
(l)  in the case of a Shelf Registration, a reasonable time prior to the filing
of any Registration Statement, any Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or any document which is to
be incorporated by reference into a Registration Statement or a Prospectus after
initial filing of a Registration Statement, provide copies of such document to
the Initial Purchasers on behalf of such Holders; and make representatives of
the Issuer as shall be reasonably requested by the Holders of Registrable Notes,
or the Initial Purchasers on behalf of such Holders, available for discussion of
such document;
 
(m)  obtain a CUSIP number for all Exchange Notes or Registrable Notes, as the
case may be, not later than the effective date of a Registration Statement, and
provide the Trustee with printed certificates for the Exchange Notes or the
Registrable Notes, as the case may be, in a form eligible for deposit with the
Depositary;
 
(n)  (i) cause the Indenture to be qualified under the Trust Indenture Act of
1939, as amended (the “TIA”), in connection with the registration of the
Exchange Notes or Registrable Notes, as the case may be, (ii) cooperate with the
Trustee and the Holders to effect such changes to the Indenture as may be
required for the Indenture to be so qualified in accordance with the terms of
the TIA, and (iii) execute, and use its best efforts to cause the Trustee to
execute, all documents as may be required to effect such changes, and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;
 
(o)  in the case of a Shelf Registration, enter into agreements (including
underwriting agreements) and take all other customary and appropriate actions in
order to expedite or facilitate the disposition of such Registrable Notes and in
such connection whether or not an underwriting agreement is entered into and
whether or not the registration is an underwritten registration:
 
                                            (i)  make such representations and
warranties to the Holders of such Registrable Notes and the underwriters, if
any, in form, substance and
                                scope as are customarily made by issuers to
underwriters in similar underwritten offerings as may be reasonably requested by
them;
 
           (ii)  obtain opinions of counsel to the Issuer and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters, if any, and the holders of a majority
in principal amount of the Registrable Notes of each series being sold)
addressed to each selling Holder and the underwriters, if any, covering the
matters customarily covered in opinions requested in sales of securities or
underwritten offerings and such other matters as may be reasonably requested by
such Holders and underwriters;
 

10

--------------------------------------------------------------------------------





            (iii)  if requested by any selling Holder of Registrable Notes or
underwriter, obtain “cold comfort” letters and updates thereof from the
independent registered public accounting firm of the Company who have certified
the financial statements and any other entity included or incorporated by
reference in the Registration Statement addressed to the such underwriters, if
any, and use reasonable efforts to have such letter addressed to the selling
Holders of Registrable Notes (to the extent consistent with SAS 72), such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters to underwriters in connection with similar
underwritten offerings;
 
            (iv)  enter into a securities sales agreement with the Holders and
an agent of the Holders providing for, among other things, the appointment of
such agent for the selling Holders for the purpose of soliciting purchases of
Registrable Notes, which agreement shall be in form, substance and scope
customary for similar offerings;
 
            (v)  if an underwriting agreement is entered into, cause the same to
set forth indemnification provisions and procedures substantially equivalent to
the indemnification provisions and procedures set forth in Sections 4 and 5
hereof with respect to the underwriters and all other parties to be indemnified
pursuant to said Sections or, at the request of any underwriters, in the form
customarily provided to such underwriters in similar types of transactions; and
 
            (vi)  deliver such documents and certificates as may be reasonably
requested and as are customarily delivered in similar offerings to the Holders
of a majority in principal amount of the Registrable Notes of each series being
sold and the managing underwriters, if any.
 
The above shall be done at (i) the effectiveness of such Registration Statement
(and each post-effective amendment thereof) and (ii) each closing under any
underwriting or similar agreement as and to the extent required thereunder;
 
(p)  in the case of a Shelf Registration, make available for inspection by
representatives of the Holders of the Registrable Notes and any underwriters
participating in any disposition pursuant to a Shelf Registration Statement and
any counsel or accountant retained by such Holders or underwriters, all
financial and other records, pertinent corporate documents and properties of the
Issuer reasonably requested by any such persons and use its reasonable best
efforts to cause the respective officers, directors, employees, and any other
agents of the Issuer to supply all information reasonably requested by any such
representative, underwriter, special counsel or accountant in connection with a
Registration Statement, and make such representatives of the Issuer available
for discussion of such documents as shall be reasonably requested by the Initial
Purchasers;
 
(q)  (i)            in the case of an Exchange Offer Registration Statement,
within a reasonable time prior to the filing of any Exchange Offer Registration
Statement, any Prospectus forming a part thereof, any amendment to an Exchange
Offer Registration Statement or amendment or supplement to such Prospectus,
provide copies of such document to the Initial Purchasers and make such changes
in any such document prior to the filing thereof as the Initial Purchasers may
reasonably request and, except as otherwise required by applicable law, not file
any such document in a form to which the Initial Purchasers on behalf of the
Holders of Registrable Notes shall reasonably object; and
 
            (ii)  in the case of a Shelf Registration, within a reasonable time
prior to filing any Shelf Registration Statement, any Prospectus forming a part
thereof, any amendment to such Shelf Registration Statement or amendment or
supplement to such Prospectus, provide copies of such document to the
Depositary, to the Initial Purchasers, to counsel on behalf of the Holders and
to the underwriter or underwriters of an underwritten offering of Registrable
Notes, if any, make such changes in any such document prior to the filing
thereof as the Initial Purchasers, the counsel to the Holders or the underwriter
or underwriters reasonably request and not file any such document in a form to
which the Majority Holders or the Initial Purchasers on behalf of the Holders of
Registrable Notes or any underwriter may reasonably object and make the
representatives of the Issuer available for discussion of such document as shall
be reasonably requested by the Holders of Registrable Notes, the Initial
Purchasers on behalf of such Holders, or any underwriter.
 

11

--------------------------------------------------------------------------------



(r)  in the case of a Shelf Registration, use its reasonable best efforts to
cause all Registrable Notes to be listed on any securities exchange on which
similar debt securities issued by the Issuer are then listed if requested by the
Majority Holders, or if requested by the underwriter or underwriters of an
underwritten offering of Registrable Notes, if any;
 
(s)  in the case of a Shelf Registration, use its reasonable best efforts to
cause the Registrable Notes to be rated by the appropriate rating agencies, if
so requested by the Majority Holders, or if requested by the underwriter or
underwriters of an underwritten offering of Registrable Notes, if any;
 
(t)  otherwise comply with all applicable rules and regulations of the SEC and
make available to security holders, as soon as reasonably practicable, an
earnings statement covering at least 12 months which shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;
 
(u)  cooperate and assist in any filings required to be made with the NASD and,
in the case of a Shelf Registration, in the performance of any due diligence
investigation by any underwriter and its counsel (including any “qualified
independent underwriter” that is required to be retained in accordance with the
rules and regulations of the NASD); and
 
(v)  in the case of any Exchange Offer Registration Statement, upon consummation
of an Exchange Offer,
 
           (A)  obtain a customary opinion of counsel to the Issuer addressed to
the Trustee for the benefit of all Holders of Registrable Notes participating in
the Exchange Offer, and which includes an opinion that (i) the Issuer has duly
authorized, executed and delivered the Exchange Notes and the Indenture and
(ii) each of the Exchange Notes and the Indenture constitute a legal, valid and
binding obligation of the Issuer, enforceable against the Issuer in accordance
with its respective terms (with customary exceptions); and
 
           (B)  deliver to the Initial Purchasers or to another representative
of the Participating Broker-Dealers, if requested by the Initial Purchasers or
such other representative of the Participating Broker-Dealers, on behalf of the
Participating Broker-Dealers (i) an opinion of counsel or opinions of counsel
substantially in the form attached hereto as Exhibit A and (ii) an officers’
certificate substantially in the form customarily delivered in a public offering
of debt securities.
 
In the case of a Shelf Registration Statement, the Issuer may (as a condition to
such Holder’s participation in the Shelf Registration) require each Holder of
Registrable Notes to furnish to the Issuer such information regarding the Holder
and the proposed distribution by such Holder of such Registrable Notes as the
Issuer may from time to time reasonably request in writing for use in connection
with any Shelf Registration Statement or Prospectus included therein, including,
without limitation, information specified in Item 507 of Regulation S-K under
the Securities Act.  Each Holder as to which any Shelf Registration is being
effected agrees to furnish promptly to the Issuer all information required to be
disclosed with respect to such Holder in order to make any information with
respect to such Holder previously furnished to the Issuer by such Holder not
materially misleading.
 
In the case of a Shelf Registration Statement or an Exchange Offer Registration
Statement, each Holder agrees that, upon receipt of any notice directly or
indirectly from the Issuer of the happening of any event or the discovery of any
facts, each of the kind described in Section 3(e)(v) hereof, such Holder will
forthwith discontinue disposition of Registrable Notes pursuant to a
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(k) hereof, and, if
so directed by the Issuer, such Holder will deliver to the Issuer (at its
expense) all copies in such Holder’s possession, other than permanent file
copies then in such Holder’s possession, of the Prospectus covering such
Registrable Notes current at the time of receipt of such notice.
 

12

--------------------------------------------------------------------------------



If any of the Registrable Notes covered by any Shelf Registration Statement are
to be sold in an underwritten offering, the underwriter or underwriters and
manager or managers that will manage such offering will be selected by the
Majority Holders of such Registrable Notes included in such offering and shall
be acceptable to the Issuer.  No Holder of Registrable Notes may participate in
any underwritten registration hereunder unless such Holder (a) agrees to sell
such Holder’s Registrable Notes on the basis provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting agreement.
 
4.  Indemnification.
4.1  Indemnification by the Issuer.  The Issuer agrees to indemnify and hold
harmless each Initial Purchaser, its directors and officers, each Holder, each
Participating Broker-Dealer, each Person who participates as an underwriter (any
such Person being an “Underwriter”) and each Person, if any, who controls any
Holder or Underwriter within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act from and against any and all losses, claims,
damages and liabilities  that arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement pursuant to which Exchange Notes or Registrable Notes
were registered under the Securities Act or any related Prospectus or any
related Issuer Free Writing Prospectus (as that term is defined in Rule
433(h)(1) under the Securities Act), or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and agrees to reimburse each Initial
Purchaser and each controlling person, as incurred, for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage or liability, except insofar as such
losses, claims, damages or liabilities arise out of or are based upon any such
untrue statement or alleged untrue statement or omission or alleged omission or
are based upon information furnished in writing to the Issuer by any Initial
Purchaser, Holder, Participating Broker-Dealer or Underwriter with respect to
such Initial Purchaser, Holder, Participating Broker-Dealer or Underwriter, as
the case may be, specifically for inclusion therein.
 
4.2  Indemnification by the Holders, Initial Purchasers, Participating
Broker-Dealers and Underwriters.  Each Holder, each Initial Purchaser, each
Participating Broker-Dealer and each Underwriter severally, but not jointly,
agrees to indemnify and hold harmless the Issuer, each other Initial Purchaser,
each other Participating Broker-Dealer, each other Underwriter and each other
selling Holder, and each of their respective directors and officers, and each
Person, if any, who controls the Issuer, any Initial Purchaser, any
Participating Broker-Dealer, any Underwriter, or any other selling Holder within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the foregoing indemnity contained in Section 4.1
hereof, but only with reference to written information relating to such Holder,
Initial Purchaser, Participating Broker-Dealer or Underwriter furnished in
writing to the Issuer by such Holder, Initial Purchaser, Participating
Broker-Dealer or Underwriter specifically for inclusion in the Shelf
Registration Statement or such Prospectus; provided, however, that no such
Holder, Initial Purchaser, Participating Broker-Dealer or Underwriter shall be
liable for any claims hereunder in excess of the amount of net proceeds received
by such Holder, Initial Purchaser, Participating Broker-Dealer or Underwriter
from the sale of Registrable Notes pursuant to such Shelf Registration
Statement.  This indemnity agreement will be in addition to any liability which
such Holder, Initial Purchaser, Participating Broker-Dealer or Underwriter may
otherwise have.
 
4.3  Actions Against Parties; Notification.  Promptly after receipt by an
indemnified party under Section 4.1 or 4.2 hereof of notice of the commencement
of any action, such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under Section 4.1 or 4.2 hereof, notify
the indemnifying party in writing of the commencement thereof; but the omission
so to notify the indemnifying party (i) will not relieve it from any liability
under Section 4.1 or 4.2 hereof unless and to the extent such failure results in
the loss by the indemnifying party of substantial rights and defenses and
(ii) will not, in any event relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
Section 4.1 or 4.2 hereof.  In any such proceeding, any indemnified party shall
have the right to retain its own counsel, but fees and expenses of such counsel
shall be at the expense of such indemnified party unless (i) the indemnifying
party and the indemnified party shall have mutually agreed to the retention of
such counsel or (ii) the named parties to any such action (including any
impleaded parties) include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded upon advice of counsel
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party.  It is understood that the indemnifying party shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate counsel for all
such indemnified parties.  Such counsel shall be designated in writing by the
Representatives in the case of parties indemnified pursuant to the second
preceding paragraph, and by the Company in the case of parties indemnified
pursuant to the first preceding paragraph.

13

--------------------------------------------------------------------------------





 
4.4  Settlement Without Consent.  The indemnifying party shall not be liable for
any settlement of any proceeding effected without its written consent, but if
settled with such consent or if there has been a final judgment for the
plaintiff, the indemnifying party agrees to indemnify the indemnified party from
and against any loss or liability by reason of such settlement or judgment.  An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether the indemnified parties are actual or potential parties to
such claim or action) unless such settlement, compromise or consent (i) includes
an unconditional release of each indemnified party from all liability arising
out of such claim, action, suit or proceeding and (ii) does not include any
statement as to, or any admission of, fault, culpability or failure to act by or
on behalf of any indemnified party.
 
5.  Contribution.  In the event that the indemnity provided for in Section 4.1
or 4.2 hereof is held by a court to be unavailable, in whole or in part, to hold
harmless an indemnified party for any reason, then each applicable indemnifying
party shall have several and not joint obligation to contribute to the aggregate
losses, claims, damages and liabilities (including legal or other expenses
reasonably incurred in connection with investigating or defending same)
(collectively “Losses”) to which such indemnified party may be subject in such
proportion as is appropriate to reflect the relative benefits received by such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, from the offering of the Notes, the Exchange Notes or the Registrable
Notes and the Registration Statement which resulted in such Losses.  If the
allocation provided by the immediately preceding sentence is held by a court to
be unavailable for any reason, the indemnifying party and the indemnified party
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party on the
one hand and of such indemnified party on the other hand in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations.  Benefits received by the Issuer shall be
deemed to be equal to the sum of (x) the total net proceeds from the offering
(before deducting expenses) and (y) the total amount of Interest (as defined in
Section 2.5 hereof) which the Issuer was not required to pay as a result of
registering the securities covered by the Registration Statement which resulted
in the Losses.  Benefits received by the Initial Purchasers shall be deemed to
be equal to the total discounts and commissions, and benefits received by any
other Holders shall be deemed to be equal to the value of receiving Notes,
Exchange Notes or Registrable Notes, as applicable, registered under the
Securities Act.  Benefits received by any Participating Broker-Dealer shall be
deemed to be equal to the total commissions relating to the market-making and
exchange of Registrable Notes for Exchange Notes.  Benefits received by any
Underwriter shall be deemed to be equal to the total underwriting discounts and
commissions, as set forth on the cover page of the Prospectus forming a part of
the Registration Statement which resulted in such Losses.  Relative fault shall
be determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information provided by the indemnifying party on the
one hand or by the indemnified party on the other hand, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission.  Notwithstanding the
provisions of this Section 5, no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Notes underwritten by it and distributed to the public were offered to the
public exceeds the amounts of any damages which such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission; nor shall any Participating
Broker-Dealer be required to contribute any amount in excess of the amount by
which the total price at which the Notes exchanged for Exchange Notes by it were
offered to the public exceeds the amounts of any damages which such
Participating Broker-Dealer has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission; nor, shall
any Underwriter in the case of a Shelf Registration Statement be required to
contribute any amount in excess of the amount by which the total price at which
the Notes underwritten by it exceeds the amounts of any damages which such
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. The parties agree that
it would not be just and equitable if contribution were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
any other method of allocation that does not take account of the equitable
considerations referred to above.  Notwithstanding the provisions of this
Section 5, no person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.
 

14

--------------------------------------------------------------------------------



For purposes of this Section 5, each person, if any, who controls a Holder, an
Initial Purchaser, a Participating Broker-Dealer or an Underwriter, in each
case, within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, shall have the same rights to contribution as such Holder,
Initial Purchaser, Participating Broker-Dealer or Underwriter, as the case may
be, and each officer of the Issuer who shall have signed the Registration
Statement, each director of the Issuer and each person, if any, who controls the
Issuer within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act shall have the same rights to contribution as the Issuer.
 
6.  Miscellaneous.
 
6.1  Rule 144 and Rule 144A.  For so long as the Issuer is subject to the
reporting requirements of Section 13 or 15 of the Exchange Act, the Issuer
covenants that it will file the reports required to be filed by it under the
Securities Act and Section 13(a) or 15(d) of the Exchange Act and the rules and
regulations adopted by the SEC thereunder.  If the Issuer ceases to be so
required to file such reports, the Issuer covenants that it will upon the
request of any Holder of Registrable Notes (a) make publicly available such
information as is necessary to permit sales pursuant to Rule 144 under the
Securities Act, (b) deliver such information to a prospective purchaser as is
necessary to permit sales pursuant to Rule 144A under the Securities Act, and
(c) take such further action that is reasonable in the circumstances, in each
case, to the extent required from time to time to enable such Holder to sell its
Registrable Notes without registration under the Securities Act within the
limitation of the exemptions provided by (i) Rule 144 under the Securities Act,
as such Rule may be amended from time to time, (ii) Rule 144A under the
Securities Act, as such Rule may be amended from time to time, or (iii) any
similar rules or regulations hereafter adopted by the SEC.  Upon the request of
any Holder of Registrable Notes, the Issuer will deliver to such Holder a
written statement as to whether it has complied with such requirements.  The
Issuer agrees to comply with the information obligations to the extent that they
are required by applicable law or regulation.
 
6.2  No Inconsistent Agreements.  The Issuer has not entered into and the Issuer
will not after the date of this Agreement enter into any agreement which is
inconsistent with the rights granted to the Holders of Registrable Notes in this
Agreement or otherwise conflicts with the provisions hereof.  The rights granted
to the Holders hereunder do not in any way conflict with the rights granted to
the Holders of the Issuer’s other issued and outstanding Notes under any such
agreements.
 
6.3  Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers of consents to departures from the provisions hereof may not be given
unless the Issuer has obtained the written consent of (i) Holders of a majority
in aggregate principal amount of the outstanding Registrable Notes of each
series determined on a series by series basis and (ii) Participating
Broker-Dealers holding a majority in aggregate principal amount of the Exchange
Notes of each series held by all Participating Broker-Dealers determined on a
series by series basis, in each case to the extent affected by such amendment,
modification, supplement, waiver or departure.
 
6.4  Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (a) if
to the Depositary, at 55 Water Street, New York, New York 10041 or if The
Depository Trust Company is no longer the Depositary, at the most current
address given by the Depositary to the Issuer by means of a notice given in
accordance with the provisions of this Section 6.4; (b) if to a Holder, at the
most current address given by such Holder to the Issuer by means of a notice
given in accordance with the provisions of this Section 6.4, which address
initially is the address set forth in the Purchase Agreement with respect to the
Initial Purchasers; and (c) if to the Issuer initially at the Issuer’s address
set forth in the Purchase Agreement, and thereafter at such other address of
which notice is given in accordance with the provisions of this Section 6.4.
 
All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; two (2) business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next business
day if timely delivered to an air courier guaranteeing overnight delivery.
 
Copies of all such notices, demands, or other communications shall be
concurrently delivered by the person giving the same to the Trustee under the
Indenture, at the address specified in such Indenture.
 

15

--------------------------------------------------------------------------------





 
6.5  Successor and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including without limitation and without the need for an express assignment,
subsequent Holders and Participating Broker-Dealers; provided that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Notes in violation of the terms of the Purchase Agreement.  If
any transferee of any Holder shall acquire Registrable Notes, in any manner,
whether by operation of law or otherwise, such Registrable Notes shall be held
subject to all of the terms of this Agreement, and by taking any holding such
Registrable Notes such person shall be conclusively deemed to have agreed to be
bound by and to perform all of the terms and provisions of this Agreement,
including the restrictions on resale set forth in this Agreement and, if
applicable, the Purchase Agreement, and such person shall be entitled to receive
the benefits hereof.
 
6.6  Third Party Beneficiaries.  The Initial Purchasers (even if the Initial
Purchasers are not Holders of Registrable Notes) shall be third party
beneficiaries to the agreements made hereunder between the Issuer, on the one
hand, and the Holders, on the other hand, and shall have the right to enforce
such agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights or the rights of Holders hereunder.  Each Holder
of Registrable Notes shall be a third party beneficiary to the agreements made
hereunder between the Issuer, on the one hand, and the Initial Purchasers, on
the other hand, and shall have the right to enforce such agreements directly to
the extent it deems such enforcement necessary or advisable to protect its
rights hereunder.
 
6.7  Counterparts.  This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
6.8  Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
6.9  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF.
 
6.10  Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
 

16

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 


 

 
JERSEY CENTRAL POWER & LIGHT COMPANY,
 
as Issuer
 
 
By:
   
Name:
 
Title:

 

 
S-1

--------------------------------------------------------------------------------





 
Confirmed and accepted as
of the date first above written:
 
BARCLAYS CAPITAL INC.
   
By:___________________________________
      Name:
      Title:
   
UBS SECURITIES LLC
   
By:___________________________________
      Name:
      Title:
   
By:___________________________________
      Name:
      Title:
   
J.P. MORGAN SECURITIES INC.
   
By:___________________________________
      Name:
      Title:
   
WACHOVIA CAPITAL MARKETS, LLC
   
By:___________________________________
      Name:
      Title:
 
Acting as representatives of the Initial Purchasers.




S-2

--------------------------------------------------------------------------------



 
Exhibit A
 
Form of Opinion of Counsel
 
We are of the opinion that the Exchange Offer Registration Statement and the
Prospectus (other than the financial statements, notes or schedules thereto and
other financial data and supplemental schedules included or incorporated by
reference therein or omitted therefrom and the Form(s) T-1, as to which we need
express no opinion), comply as to form in all material respects with the
requirements of the Securities Act and the applicable rules and regulations
promulgated under the Securities Act.
 
In addition, we have participated in conferences with officers and other
representatives of the Issuer, representatives of the independent public
accountants of the Issuer and representatives of the Initial Purchasers, at
which the contents of the Registration Statement and the Prospectus and related
matters were discussed and, although we are not passing upon, and do not assume
any responsibility for, the accuracy, completeness or fairness of the statements
contained in the Registration Statement and the Prospectus and have not made any
independent check or verification thereof, during the course of such
participation, no facts came to our attention that caused us to believe that the
Registration Statement or any amendment thereto, at the time the Registration
Statement or any such amendment became effective, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or that the
Prospectus or any amendment or supplement thereto, at the time the Prospectus
was issued, at the time any such amended or supplemented Prospectus was issued
or at the Closing Date, included or includes an untrue statement of a material
fact or omitted or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; it being understood that we express no belief with respect to
the financial statements and schedules and other financial data included in the
Registration Statement and the Prospectus.
 



Exh. A

--------------------------------------------------------------------------------


